Citation Nr: 1108169	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1970 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) originated from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, concerning the rating assigned for the Veteran's posttraumatic stress disorder (PTSD) that was service connected in that decision.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 1999 (1999).  And during the pendency of his appeal, the RO issued another decision in July 2005 increasing the rating for his PTSD to 50 percent.  He continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In the meantime, the RO issued another decision in March 2009 denying his additional claim for a TDIU.

The Board later issued a decision in October 2009 assigning an even higher 70 percent rating for the PTSD but remanding, for further development, the claim for a TDIU.  In particular, the Board indicated the Veteran needed to undergo a VA compensation examination for a medical opinion concerning whether his service-connected disability (his PTSD and depressive disorder) render him incapable of obtaining and maintaining substantially gainful employment so as to warrant granting a TDIU.

The Veteran had this requested VA compensation examination in November 2009, and he also has submitted other supporting evidence since - including personal lay statements and a September 2010 letter from the Team Leader and his Readjustment Counseling Therapist at the Vet Center in Baton Rouge, Louisiana.



FINDINGS OF FACT

1. The Veteran has one service-connected disability, PTSD and depressive disorder, which has been rated as 70-percent disabling effectively since September 9, 2002, except when he had a higher temporary total (i.e., 100 percent) rating from September 9, 2009 to October 31, 2009, to compensate him for an inpatient hospitalization for treatment of this disability that had exceeded 21 days.  His prior 70 percent rating resumed as of November 1, 2009.

2.  The symptoms of the Veteran's service-connected PTSD and depressive disorder include paranoid ideations, very low frustration tolerance, difficulty concentrating, and extreme irritability - which, according to the competent and credible medical and other evidence in the file, prevent him from obtaining and maintaining substantially gainful employment even if not considering any employment handicap he may have as a result of conditions that are not service connected, like especially his deep vein thrombosis (DVT), hypertension, and diabetes mellitus.


CONCLUSION OF LAW

The criteria are met for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.


To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined the Veteran is incapable of securing and maintaining substantially gainful employment on account of his service-connected disability, even if he does not meet the threshold minimum rating requirements of § 4.16(a).

As a result of the Board's prior October 2009 decision, the rating for the Veteran's PTSD and depressive disorder was increased to 70 percent.  But in actuality, he has had this higher rating even longer, effectively since September 9, 2002, except when he had an even higher temporary total (i.e., 100 percent) rating from September 9, 2009 to October 31, 2009, to compensate him for an inpatient hospitalization for treatment of this disability that exceeded 21 days.  His 70 percent rating resumed as of November 1, 2009.  Therefore, he satisfies the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU - that is, without resorting to the extra-schedular provisions of §§ 3.321(b)(1) and 4.16(b).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Board is not permitted to offer its own opinion regarding whether the Veteran can perform work based on his current level of disability, a technique the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  And for this reason, the Board remanded this TDIU claim in October 2009 to have him undergo a VA compensation examination for a medical opinion concerning whether his service-connected disability (his PTSD and depressive disorder) render him incapable of obtaining and maintaining substantially gainful employment so as to warrant granting a TDIU.

From an historical perspective, a prior April 2003 VA examination had found the Veteran was casually dressed with appropriate hygiene.  He was oriented, cooperative with no evidence of gross cognitive dysfunction.  His affect was generally flat.  He denied suicidal ideation or current homicidal ideation, although he had endorsed homicidal ideation in the past.  He reported frequent visual and auditory hallucinations.  He reported distressing dreams and intrusive thoughts about a fellow soldier being struck by lightning.  He endorsed PTSD symptoms of avoidance of reminders of the event, detachment from other people, diminished interest in activities, irritability, hypervigilance and an exaggerated startle response.  He reported being unemployed due to his deep vein thrombosis.  He reported that he lived alone, had few friends, and had limited involvement with his family.  He stated he had had a romantic relationship with a woman for last 5 years and that he had some contact with his brother and adult son.  The examiner diagnosed PTSD, cocaine dependence in remission, and alcohol dependence in remission and assigned a Global Assessment of Functioning (GAF) score of 55.

A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

As a point of reference, according to the DSM-IV, a GAF score in the 61-to-70 range indicates some mild symptoms or some difficulty in social, occupational, or school function, but generally functioning well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.


A May 2005 VA examination found the Veteran was alert, oriented and cooperative.  His affect was anxious.  His speech had normal volume, content and clarity.  He denied any suicidal or homicidal ideation.  He endorsed intrusive thoughts, nightmares, intense fear of lightning storms, and avoidance of any activities that may remind him of the lightning incident.  He stated that he was then currently unemployed due his physical conditions, but that his psychiatric conditions had caused him to quit jobs in the past.  He stated that he continued to have a relationship with the same woman, however, they were only seeing one another occasionally at that point.  He also stated that he continued to have some contact with his adult son.  The examiner assigned a GAF score of 45.

The November 2007 VA compensation examination by QTC Services found that the Veteran's thought processes were normal.  He did not have impaired thinking or impaired judgement.  He did not have delusions or panic attacks.  He did not have suicidal or homicidal ideation.  He had mild memory impairment.  He endorsed occasional visual hallucinations.  The examiner diagnosed PTSD and depression and assigned a GAF score of 54.

The Vet Center records from 2002 to 2008 indicate the Veteran is very limited socially with his only social contacts being his girlfriend and brother.  The records also indicate he was unemployed throughout this entire period.  In an undated letter received in May 2008, the Veteran's Readjustment Counseling Therapist, P.L., Ph.D., stated that he believed the Veteran's PTSD symptoms render him incapable of working in any type of employment.

As directed in the Board's October 2009 remand of the TDIU claim, the November 2009 VA examiner that evaluated the Veteran to assess his employability reviewed the claims file for the pertinent medical and occupational history and personally interviewed him.  This examiner concluded it would be very difficult for the Veteran to maintain gainful employment due to his paranoid ideations about others and him, his very low frustration tolerance, difficulty concentrating, and extreme irritability with outbursts of anger.

In further explanation, this VA examiner acknowledged the Veteran's multiple medical concerns (i.e., physical impairments) also affect his ability to work, but this examiner determined it was not possible to completely separate out what causes what level of impairment.  The Veteran is entitled to the benefit of the doubt in this circumstance that his service-connected disability renders him unemployable just as much as these physical impairments (DVT, hypertension and diabetes mellitus) that are not service connected.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

Moreover, in an additional September 2010 letter since submitted, Dr. P.L. reiterated his earlier opinion that the Veteran's unemployability is due to his PTSD far more than his leg problem (apparently referring to the DVT).

As still further support for his claim, the Veteran has submitted lay statements from former co-workers, family members and friends.  In these statements, the Veteran is described as isolating himself, avoiding friends and family members, and being irritable and emotional.  His former co-workers described him as withdrawn, irritable and easily startled.  His former supervisor stated that she had to terminate his employment; she described him as being tired, fatigued, and out-of-breath.  She also stated that he was unable to keep up with his part of the work, did not interact with his co-workers, and frequently missed work without calling in.  An October 2008 statement from the City of Baton Rouge states the Veteran worked from August 1997 to January 1999 as a trade's helper and was dismissed.  No explanation for the dismissal is provided.


The Board finds that the November 2009 VA examiner's opinion and the additional supporting letters from Dr. P.L., the Veteran's Readjustment Counseling Therapist at the Vet Center in Baton Rouge, provide competent, credible, and highly probative evidence that he is incapable of obtaining and maintaining substantially gainful employment due to his service-connected disability - that is, even without considering any occupational impairment or handicap resulting from his DVT, hypertension and diabetes mellitus.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.)  Certainly then, resolving all reasonable doubt in the Veteran's favor, a TDIU is warranted.  38 C.F.R. § 4.3.

In light of this favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist the Veteran with this claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.  The claim is being granted, regardless, so any failure (even if there was one for the sake of argument) would not be outcome determinative of this claim and, therefore, no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



ORDER

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


